DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-12 in the reply filed on 5/3/21 is acknowledged.
Claims 13-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. In response to applicant's argument that Davydov is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Davydov is at least reasonably pertinent to the problem of oxidative treatment to remove hydrocarbons, as applicant acknowledges. Moreover, the background of Davydov illustrates that photocatalytic oxidation and chemical oxidation were art recognized alternatives and even used together [0004-0013] and substituting one art recognized equivalent for another is generally recognized to be obvious. Furthermore, while Davydov is concerned with eliminating hydrocarbons from a liquid, the material of Perez-Cordova is a wet emulsion treated in a reactor so the two methods are not incompatible based on phase alone [col 8 line 60-col 9 line 60].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427) and Davydov (US 2002/0108846). 
As to claim 1, Perez-Cordova teaches a production of molded concrete products incorporating drill cuttings having at least residual hydrocarbons therein comprises: treating the drill cuttings with an oxidative process for degrading the at least residual hydrocarbons therein [col 7 line 29-41, col 8 line 48-59]; mixing the treated drill cuttings with cement and water for forming a concrete mixture [col 8 line 48-59, col 11 line 37-56]; 
Perez-Cordova does not explicitly state placing the concrete mixture in molds for forming the concrete products; allowing the molded concrete to initially cure in the molds; unmolding the molded concrete; and allowing the unmolded concrete to finish curing for forming the concrete products.  
Koumal teaches a method of making building materials [Fig 2,3, col 1 line 7-17] from mine waste tailings/cuttings [Abstract] wherein the making the building material comprises state placing the concrete mixture in molds for forming the concrete products; allowing the molded concrete to initially cure in the molds; unmolding the molded concrete; and allowing the unmolded concrete to finish curing for forming the concrete products to form building products of a desired geometry [col 4 line 9-51, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Perez-Cordova and had the concrete mix state placing the concrete mixture in molds for forming the concrete products; allowing the molded concrete to initially cure in the molds; unmolding the molded concrete; and allowing the unmolded concrete to finish curing for forming the concrete products, as suggested by Koumal, as this method had proven success at creating build materials from recycled products in a desired geometry.
Perez-Cordova teaches the oxidative process [col 11 line 37-57] occurs while mixing in the reactor [col 11 line 57-col 12 line 23] as the reactors are equipped with impellors [col 6 line 55-col 7 line 22], but does not explicitly state a photocatalytic process.
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0020, 
As to claim 2, Perez-Cordova teaches an oxidation using an oxidant [col 11 line 37-48].
As to claim 3, Perez-Cordova teaches the oxidative process [col 11 line 37-57] occurs while mixing in the reactor [col 11 line 57-col 12 line 23] as the reactors are equipped with impellors [col 6 line 55-col 7 line 22], but does not explicitly state a photocatalytic process 
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0020, 0075, 0014-0016, claim 9, 16] by exposure to UV light in 250-380 nm [0020, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized 250-380 nm UV light and nanoscale titanium dioxide, as suggested by Davydov, in order to remove and degrade hydrocarbon contaminants. 
As to claim 4, Perez-Cordova teaches the photocatalyst is nanoscale titanium dioxide and the ultraviolet light is about 254nm.  
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0020, 0075, 0014-0016, claim 9, 16] by exposure to UV light in 250-380 nm would work, or about 254 nm [0020, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized about 254 nm UV light and nanoscale titanium dioxide, as suggested by Davydov, in order to remove and degrade hydrocarbon contaminants. 
As to claim 5, Perez-Cordova does not explicitly state oxidant is one or more of hydrogen peroxide, ozone, atomic oxygen, permanganate or titanium oxide.  
Davydov teaches a method of degrading organic compounds, particularly hydrocarbons [0003, 0059] wherein nanoscale titanium dioxide is utilized to remove the hydrocarbons [0075, . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427) and Davydov (US 2002/0108846), as applied to claims 1-5 above, and in further view of Huang (US 2019/0143267) and Al-Shahrani (US 2009/0200206). 
As to claim 6, Perez-Cordova teaches a range of oxidant that overlaps with 0.25% to about 25% oxidant [col 11 line 41-56], the combination of Perez-Cordova and Davydov teaching the oxidant is hydrogen peroxide as explained above.  Perez-Cordova does not explicitly state the oxidant is 30% wt/wt hydrogen peroxide and wherein the cuttings/photocatalyst/oxidant mixture comprises: from about 0.25 wt% to about 5 wt nanoscale titanium dioxide.
Huang teaches a method of removing pollutants such as hydrocarbons [Abstract, 0001, 007] wherein the oxidant is in a range of 1-10% and nanoscale titanium dioxide is in a range of 1-5% [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had nanoscale titanium dioxide in a range of 1-5%, as suggested by Huang, as this amount had proven successful at removing hydrocarbons. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Al-Shahrani teaches a method wherein 30% wt/wt hydrogen peroxide is utilized as a “preferred oxidizing agents [0022]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and utilized 30% wt/wt hydrogen peroxide, as suggested by Al-Shahrani, as this concentration had demonstrated success as a oxidizing agent.
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), Davydov (US 2002/0108846), Huang (US 2019/0143267) and Al-Shahrani (US 2009/0200206), as applied to claim 6 above, and in further view of Rippetoe(US 2014/0219724). 
As to claim 7, the combination of Perez-Cordova and Davydov teaches the oxidation reaction occurs while mixing the oxidant and drill cuttings and exposure to UV light as explained above, but does not explicitly state that irradiating the cuttings/titanium dioxide/hydrogen peroxide mixture with ultraviolet light at 254nm and the oxidation process is for about 72 hours for forming the treated drill cuttings; determining if the at least hydrocarbons therein are below the threshold limit; and if the at least hydrocarbons therein are not below the threshold limit, continuing to irradiate the cuttings/titanium dioxide/hydrogen peroxide mixture until the at least hydrocarbons therein are below the threshold limit.  
Rippetoe teaches a hydrocarbon removal process [Abstract] wherein the oxidation process lasts for around 72 hours in order to effect permanent contaminant removal within the environmental guideline levels, ie threshold limits [0090, 0091, 0087, 0128] and measuring whether the contaminants are below the threshold limit after the 72 hour period [0009, 0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had the oxidation process go on for at least 72 hours and determined whether the hydrocarbons were below the threshold limit after this period and continued oxidation if the threshold was not met, as suggested by Rippetoe, in order to ensure contaminant removal within environmental guidelines. 
As to claim 8, Perez-Cordova teaches that the threshold limit comprises an environmentally acceptable limit for the at least hydrocarbons in the concrete products [col 7 line 29-41].  
As to claim 9, Perez-Cordova teaches the 30% to about 40% treated drill cuttings are mixed with from about 60% to about 70% cement [col 16 line 11-16]. Perez-Cordova teaches that the strength of the composition is determined by the amount of water. Thus, moisture content is a results effective variable on part strength. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have 
As to claim 10, Perez-Cordova teaches the concrete mixture comprises an additional from about 5% to about 8% Portland cement, as the cement is made of Portland cement [col 15 line 15-17] one could consider a concentration of 65% as 60% cement then the remaining 5% as the additional Portland cement [col 16 line 11-16]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), as applied to claims 1 and 2 above, and in further view of Li (US 2019/0204191).
As to claim 11, Perez-Cordova does not explicitly state allowing the molded concrete to initially cure in the molds comprises: curing the concrete at about 100% humidity for at least 24 hours at room temperature.  
Li teaches a method of making cementitious products [0040, 0051] wherein the product is initially cured in the mold for about 30 hours to harden the rock materials at room temperature and humidity with the humidity greater than 94% [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Perez-Cordova and had the product be initially cured in the mold for 30 hours at a relative humidity greater than 94% and at room temperature, as suggested by Li, in order to harden the product prior to demolding as this method had already demonstrated success at forming a cement product. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cordova (US 7481878) in view of Koumal (US 5286427), as applied to claims 1 and 2 above, and in further view of Li (US 2019/0204191) and Zemajtis (Role of Concrete Curing).
 As to claim 12, Perez-Cordova does not explicitly state the unmolded concrete to finish curing comprises: curing the unmolded concrete at about 100% humidity for about 10 days at about 23 ± 2C.  
Li teaches a method of making cementitious products [0040, 0051] wherein the product is cured out of the mold at a temperature of 22 C and humidity with the humidity greater than 94% 
Zemajtis teaches that curing duration is a results effective variable on compressive strength on concrete products and noted that adequate compressive strength can be obtained in 10 days [Page 2 and 3]. It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the curing duration to 10 days, as suggested by Zemajitis, in order to obtain the desired compressive strength and this cure duration had proven effective at imparting adequate strength. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAND MELENDEZ/Examiner, Art Unit 1742       

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742